                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.


                                   JOINT STATUS REPORT

       As ordered by the Court during the November 13, 2019 telephonic conference, the parties

provide the following status report to the Court:

       1. Counsel for the Plaintiff provided clarification and additional discovery requests to the

           Defendant by letter dated November 15, 2019;

       2. Counsel for the Defendant responded on November 27, 2019 and indicated that the

           Defendant intended to provide responses to the November 15, 2019 request by

           December 6, 2019. Defense counsel also sought clarification on one of the requests

           and indicated that certain bank statements may not be available by December 6, 2019,

           but would be produced as soon thereafter as received.

       3. The parties also set aside January 22 and 23, 2020 for depositions in this case. The

           parties agree to the deposition of James C. Justice, III, but have not been able to reach

           an agreement as to whether the Plaintiff is entitled to depose Jillean Justice.

           Consequently, the Plaintiff intends to seek an Order from the Court relating to this

           deposition.
4. Counsel for the Plaintiff has approved the contents of this Joint Status Report.

                                             Respectfully Submitted,

                                             SOUTHERN COAL CORPORATION,

                                             By Counsel:


                                             /s/ Christopher D. Pence
                                             Christopher D. Pence (WVSB No. 9095)
                                             Hardy Pence PLLC
                                             10 Hale Street, 4th Floor
                                             P. O. Box 2548
                                             Charleston, WV 25329
                                             Phone: (304) 345-7250
                                             Fax: (304) 553-7227




                                         2
                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

       Plaintiff,

v.                                                   CIVIL ACTION NO. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

       Defendant.
                                CERTIFICATE OF SERVICE

       I, Christopher D. Pence, hereby certify that on this 27h day of November 2019, I served a

true copy of the foregoing Joint Status Report upon all parties of record via the Court’s electronic

filing system.



                                                     /s/ Christopher D. Pence
                                                     Christopher D. Pence (WVSB No. 9095)
